Markell, J.,
delivered the opinion of the Court.
This is petitioner’s sixth application for leave to appeal from denial of a writ of habeas corpus. Holliday v. Warden, 190 Md. 732; Holliday v. Warden, 191 Md. 763, certiorari denied 336 U. S. 928; Holliday v. Warden, 197 Md. 689, 80 A. 2d 32; Holliday v. Warden, 198 Md. 651, 80 A. 2d 608; Holliday v. Warden, 198 Md. 667, 81 A. 2d 56. This petition is essentially only reiteration of a contention, regarding alleged unlawful arrest, previously made and expressly mentioned by us in denying his second application.

Application denied, with costs.